                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


     CARRIE BETH GENT,
          Plaintiff,                                         No. 3:17-cv-02075 (SRU)

           v.

     NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
          Defendant.

         RULING ON CROSS-MOTIONS FOR JUDGMENT ON THE PLEADINGS

         In the instant Social Security appeal, Carrie Beth Gent (“Gent”) moves to reverse the

decision by the Social Security Administration (“SSA”) denying her disability insurance

benefits. The Commissioner of Social Security moves to affirm the decision. Because the

decision by the Administrative Law Judge (“ALJ”) was supported by substantial evidence, I

grant the Commissioner’s motion and deny Gent’s.

I.       Standard of Review

         The SSA follows a five-step process to evaluate disability claims. Selian v. Astrue, 708

F.3d 409, 417 (2d Cir. 2013) (per curiam). First, the Commissioner determines whether the

claimant currently engages in “substantial gainful activity.” Greek v. Colvin, 802 F.3d 370, 373

n.2 (2d Cir. 2015) (per curiam) (citing 20 C.F.R. § 404.1520(b)). Second, if the claimant is not

working, the Commissioner determines whether the claimant has a “‘severe’ impairment,” i.e.,

an impairment that limits his or her ability to do work-related activities (physical or mental). Id.

(citing 20 C.F.R. §§ 404.1520(c), 404.1521). Third, if the claimant does not have a severe

impairment, the Commissioner determines whether the impairment is considered “per se

disabling” under SSA regulations. Id. (citing 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526).

                                                 1
If the impairment is not per se disabling, then, before proceeding to step four, the Commissioner

determines the claimant’s “residual functional capacity” based on “all the relevant medical and

other evidence of record.” Id. (citing 20 C.F.R. §§ 404.1520(a)(4), (e), 404.1545(a)). “Residual

functional capacity” is defined as “what the claimant can still do despite the limitations imposed

by his [or her] impairment.” Id. Fourth, the Commissioner decides whether the claimant’s

residual functional capacity allows him or her to return to “past relevant work.” Id. (citing 20

C.F.R. §§ 404.1520(e), (f), 404.1560(b)). Fifth, if the claimant cannot perform past relevant

work, the Commissioner determines, “based on the claimant’s residual functional capacity,”

whether the claimant can do “other work existing in significant numbers in the national

economy.” Id. (citing 20 C.F.R. §§ 404.1520(g), 404.1560(b)). The process is “sequential,”

meaning that a petitioner will be judged disabled only if he or she satisfies all five criteria. See

id.

       The claimant bears the ultimate burden to prove that he or she was disabled “throughout

the period for which benefits are sought,” as well as the burden of proof in the first four steps of

the inquiry. Id. at 374 (citing 20 C.F.R. § 404.1512(a)); Selian, 708 F.3d at 418. If the claimant

passes the first four steps, however, there is a “limited burden shift” to the Commissioner at step

five. Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam). At step five, the

Commissioner need only show that “there is work in the national economy that the claimant can

do; he [or she] need not provide additional evidence of the claimant’s residual functional

capacity.” Id.

       In reviewing a decision by the Commissioner, I conduct a “plenary review” of the

administrative record but do not decide de novo whether a claimant is disabled. Brault v. Soc.

Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012) (per curiam); see Mongeur v. Heckler,

                                                  2
722 F.2d 1033, 1038 (2d Cir. 1983) (per curiam) (“[T]he reviewing court is required to examine

the entire record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.”). I may reverse the Commissioner’s decision “only if it is based upon

legal error or if the factual findings are not supported by substantial evidence in the record as a

whole.” Greek, 802 F.3d at 374–75. The “substantial evidence” standard is “very deferential,”

but it requires “more than a mere scintilla.” Brault, 683 F.3d at 447–48. Rather, substantial

evidence means “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Greek, 802 F.3d at 375. Unless the Commissioner relied on an incorrect

interpretation of the law, “[i]f there is substantial evidence to support the determination, it must

be upheld.” Selian, 708 F.3d at 417.

II.    Facts

       Gent applied for Social Security disability insurance benefits on February 6, 2015,

alleging that she had been disabled since August 1, 2001. Later, she amended the alleged

disability onset date to December 10, 2007. ALJ Decision, R. at 11. Gent identified her

disabilities as, among other things, “discectomy of the lumbar spine, anxiety, and depression.”

Compl., Doc. No. 1 at ¶ 4. The SSA initially denied Gent’s claim on June 15, 2015, finding that

although Gent’s “condition result[ed] in some limitations in [her] ability to perform work related

activities, . . . [her] condition [was] not severe enough to keep [her] from working.” Disability

Determination Explanation (Initial), R. at 80. The SSA adhered to its decision upon

reconsideration on January 12, 2016. Supplemental Security Income Notice of Reconsideration,

R. at 144. Gent then requested a hearing before an ALJ, which was held on May 24, 2017. Tr.

of ALJ Hr’g, R. at 37. At the hearing, ALJ Edward F. Sweeney questioned Gent and her non-

attorney representative about Gent’s three pending claims, which included applications for

                                                  3
Disability Insurance Benefits, Supplemental Security Income Benefits, and Disabled Adult Child

Benefits. Tr. of ALJ Hr’g, R. at 37. During her testimony, Gent voluntarily withdrew both of

her Title II claims, leaving only the claim for Supplemental Security Income. Id. at 41.

       The ALJ questioned Gent about her work history, her alleged ailments, and her ability to

perform daily working and living functions. From 2002 to 2007, Gent testified that she worked

approximately 30 hours per week as a nanny. Id. at 44. She testified that she “took some classes

in college,” but has not worked at all since 2007. Gent also testified that she suffered from

“excruciating pain that . . . kept [her] from being able to stand or even get out of bed.” Id. at 45.

Gent testified that she underwent back surgery in 2011; however, she could not “sit, stand, or

walk for any amount of time.” Id. Gent explained that she experiences panic attacks roughly

twice a week, and that each episode lasts approximately 30 minutes. During her testimony, Gent

described debilitating bouts of depression that last two or three days. She also testified that she

suffers from incontinence, which limits her ability to “do things.” When pressed, Gent clarified

that she “[doesn’t] have an accident, but [she] could almost have one almost every day, if [she]

didn’t make it to a bathroom in time.” Id. at 51.

       With respect to her lifestyle, Gent reported that she drives every day, shops for groceries,

visits friends, uses a computer, and spends time outside with her dogs. Id. at 43–49. On

occasion, Gent babysits for her friends. She also testified that she requires “a lot of assistance

with household chores, especially laundry.” Id. at 48. Gent explained that she could only

prepare “quick snacks” because she could not stand for long periods in front of a stove. Id. at 49.

       The ALJ also heard testimony from a vocational expert, Hank Lerner. The ALJ

presented Lerner with a hypothetical of a person who “was limited to a range of work defined as

light with occasional . . . balancing, stooping, kneeling, crouching, and crawling,” and who could

                                                    4
“understand, remember, and carry out simple tasks in a setting with occasional public contact

and occasional contact with co-workers.” Id. at 57–58. Lerner testified that such a person could

be employed in positions that require light levels of exertion, such as “unskilled, simple

assembly positions.” Id. at 58. In the second hypothetical, the ALJ asked Lerner to “further

assume this individual is limited to a range of work defined as sedentary.” Id. at 59. In

response, Lerner listed various positions, classified as sedentary and unskilled, available in the

national economy. Id. at 59. Lerner explained that some positions would require “some public

contact” but the contact would be “fleeting . . . you know, seconds.” Id. at 59. Lerner further

testified that Gent would be unable to perform her past work as a nanny because the position of

child monitor is defined by the Dictionary of Occupational Titles as a semi-skilled position

requiring medium exertion. Id. at 58. When the ALJ presented the third hypothetical question to

the vocational expert, he asked whether there were jobs available for an individual who required

“periods of rest or absence or would otherwise have unpredictable periods of time off task.” Id.

at 60. Lerner replied that if the hypothetical person required periods of rest or absence “greater

than 10%” of a typical workday, then jobs did not exist in the economy for that person. Id.

       After the hearing, on June 7, 2017, the ALJ issued an opinion in which he found that

Gent “ha[d] not been under a disability within the meaning of the Social Security Act since

February 6, 2015, the date the application was filed.” ALJ Decision, R. at 12. At the first step,

the ALJ found that Gent “ha[d] not engaged in substantial gainful activity since February 6,

2015, the application date.” Id. at 14. At the second step, the ALJ found that Gent’s “status-post

discectomy of the lumbar spine, anxiety, and depression” were “severe impairments” that

“significantly limit[ed] [her] ability to perform basic work activities.” 1 Id.


       1
           The ALJ ruled that Gent’s claimed urinary incontinence and obesity did not represent, “either singly or in
                                                          5
       At the third step, the ALJ determined that “[Gent’s] physical impairments, considered

singly and in combination, [did] not meet or medically equal the criteria of any impairment listed

in 1.04, 12.04, or 12.06.” Id. at 15. The ALJ then assessed Gent’s residual functional capacity

and found that she could “perform light work . . . with occasional climbing of ramps and stairs;

never climbing of ladders, ropes, or scaffolds; and occasional balancing, stooping, kneeling,

crouching, or crawling.” Id. at 17. The ALJ also determined that Gent was “able to understand,

remember, and carry out simple tasks in a setting with occasional public contact and occasional

contact with co-workers.” Id.

       Although Gent’s residual functional capacity would not allow her “to perform any past

relevant work,” ALJ Sweeney determined that “there are jobs that exist in significant numbers in

the national economy that [Gent] [could] perform.” Id. at 24. Relying on “the testimony of the

vocational expert,” the ALJ ruled that Gent “[was] capable of making a successful adjustment to

other work that exists in significant numbers in the national economy,” and that “[a] finding of

‘not disabled’ [was] therefore appropriate.” Id. at 25.

       Gent requested a review of the ALJ’s decision by the SSA’s Appeals Council on June 20,

2017. Request for Review of Hearing Decision/Order, R. at 247. Finding that there was “no

reason . . . to review the [ALJ]’s decision,” the Appeals Council “denied [Gent’s] request for

review” on October 11, 2017. Notice of Appeals Council Action, R. at 6. Gent then filed a

complaint in this Court on December 13, 2017, requesting that I reverse the Commissioner’s

decision. Compl., Doc. No. 1.



       combination with everything else, more than a minimal limitation in the ability to perform basic work
       activities.” Although Gent reported “experiencing some nighttime urinary incontinence, laboratory testing
       revealed generally normal findings.” ALJ Decision, R. at 14–15. With respect to Gent’s obesity, the ALJ
       explained that “the record [did] not show that [Gent] complained of any limitations or symptoms from this
       condition.” Id. at 15.
                                                      6
III.      Discussion

          On appeal, Gent does not challenge the ALJ’s findings that she “ha[d] not engaged in

substantial gainful activity since February 6, 2015,” ALJ Decision, R. at 14; that she suffered

from a number of “severe impairments,” such as “status-post discectomy of the lumbar spine,

anxiety, and depression,” id.; that her impairments did not “meet or medically equal the criteria

of any impairment listed in 1.04, 12.04, or 12.06,” id. at 15; and that “there are jobs that exist in

significant numbers in the national economy” that a person with the residual functional capacity

found by the ALJ could perform, id. at 24. Instead, she attacks the ALJ’s residual functional

capacity finding at step four and the process by which the ALJ arrived at it.

          The issues for my review are (1) whether the ALJ properly weighed the medical opinion

evidence, (2) and whether the ALJ properly evaluated Gent’s testimony. The first issue appears

partly to be a legal question subject to de novo review—insofar as it turns on whether the ALJ

properly applied SSA regulations—and partly to be a factual question where the ALJ’s “findings

must be given conclusive effect so long as they are supported by substantial evidence.” See

Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (per curiam) (internal quotation marks omitted).

The second issue is a factual question that must be affirmed if there is substantial evidence

supporting the ALJ’s determination.


       A. Did the ALJ properly evaluate the medical opinion evidence?

          Gent argues that the ALJ’s decision improperly gave only “partial weight” to opinions

from Gent’s treating physicians in determining Gent’s residual functional capacity, and instead

assigned “substantial weight” to non-examining state agency physicians. Pl.’s Mem. Supp. Mot.

J. Pleadings, Doc. No. 18 at 2. With respect to Gent’s physical impairments, the ALJ gave

“partial weight” or “little weight” to the opinions of Dr. Phyllis Grable-Esposito, Gent’s
                                                  7
neurologist, because Dr. Grable-Esposito’s conclusion regarding the level of Gent’s pain was not

supported “with objective medical evidence and she failed to provide a functional assessment of

[Gent’s] abilities or limitations.” ALJ Decision, R. at 21. Next, the ALJ assigned “partial

weight” or “little weight” to the opinions of Dr. Thomas Rockland, Gent’s treating physician

since March of 2014, because Dr. Rockland’s “opinions [were] inconsistent with [Gent’s]

documented activities.” Id. The ALJ then assigned “significant weight” to the opinions of the

State agency consultants because “their findings [were] consistent with the medical evidence . . .

[and] the evidence submitted since they rendered their opinions [did] not show that [Gent’s]

conditions [had] significantly worsened.” Id. at 23. With respect to Gent’s mental impairments,

the ALJ assigned “partial weight” to the May 2016 opinion of Advanced Practice Registered

Nurse (“Nurse”) Kitty Ansaldi because her opinion was only “partially consistent with the

medical evidence of record as a whole,” which supported “some level of limitation in [the]

domains of functioning, [but did] not support the moderate-to-marked level of limitation opined”

by Nurse Ansaldi. Id. at 22.


       1. Dr. Grable-Esposito and Dr. Thomas Rockland

       Gent contends that the ALJ should have given her treating physicians’ opinions

“controlling weight” under SSA regulations, Pl.’s Mem. Supp. Mot. J. Pleadings, Doc. No. 18 at

5 (citing 20 C.F.R. § 416.927(c)(2)), or—if the ALJ “did not err by refusing to adopt the physical

limitations described by Drs. Grable-Esposito and Rockland”— he should have weighed the

opinions “under all of the relevant factors [listed] in 20 C.F.R. § 416.927(c)(2)-(6).” Id at 6. The

Commissioner responds that “the [ALJ] is not compelled to adopt, or even to assign the most

weight to, a treating source opinion when there is sufficient contradictory evidence.” Def.’s


                                                 8
Mem. Supp. Mot. Affirm, Doc. No. 22 at 4. After examining the record, I agree with the

Commissioner.

       “The treating physician rule provides that an ALJ should defer to ‘to the views of the

physician who has engaged in the primary treatment of the claimant,’” but need only assign those

opinions “controlling weight” if they are “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and . . . not inconsistent with the other substantial evidence in

[the] case record.” Cichocki v. Astrue, 534 F. App’x 71, 74 (2d Cir. 2013) (summary order)

(quoting Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003); 20 C.F.R. §

404.1527(c)(2)). When the ALJ “do[es] not give the treating source’s opinion controlling

weight,” she must “apply the factors listed” in SSA regulations, 20 C.F.R. § 404.1527(c)(2),

including “(1) the frequency, length, nature, and extent of treatment; (2) the amount of medical

evidence supporting the opinion; (3) the consistency of the opinion with the remaining medical

evidence; and (4) whether the physician is a specialist.” Selian, 708 F.3d at 418. After

considering those factors, the ALJ must “comprehensively set forth [his] reasons for the weight

assigned to a treating physician’s opinion,” Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir.

2004) and provide “good reasons” for the weight assigned. Burgess v. Astrue, 537 F.3d 117, 129

(2d Cir. 2008).

       The Second Circuit has held that “not all expert opinions rise to the level of evidence that

is sufficiently substantial to undermine the opinion of the treating physician.” Id. at 128. For

example, an expert’s opinion is “not substantial, i.e., not reasonably capable of supporting the

conclusion that the claimant could work where the expert addressed only deficits of which the

claimant was not complaining, or where the expert was a consulting physician who did not



                                                 9
examine the claimant and relied entirely on an evaluation by a non-physician reporting

inconsistent results.” Id. (internal citations and quotations omitted).

       The Second Circuit has “cautioned that ALJs should not rely heavily on the findings of

consultative physicians after a single examination,” and has advised that, ordinarily, “a

consulting physician’s opinions or reports should be given little weight.” Selian, 708 F.3d at

419; Cruz v. Sullivan, 912 F.2d 8, 13 (2d Cir. 1990). The question here is whether the ALJ

sufficiently provided “good reasons” for weighing the opinions of the consultative physicians

more heavily than the opinions of Gent’s treating physicians. See Burgess, 537 F.3d at 129.

       Although the treating physician rule applies to the opinions of Dr. Grable-Esposito,

Gent’s neurologist, and Dr. Thomas Rockland, Gent’s treating physician, I conclude that ALJ

Sweeney gave “good reasons” for not affording the treating sources’ opinions controlling weight.

See Burgess, 537 F.3d at 129; 20 C.F.R. § 404.1527(c)(2). Specifically, the ALJ found that

Gent’s treating sources’ opinions were only “partially consistent with the medical evidence of

record as a whole, which showed that [Gent] experienced some lower back and left leg pain,

tenderness, and numbness due to her stenosis of the spine, radiculopathy, and disc extrusions but

also showed she frequently displayed a normal gait and stance with only mild loss of strength of

the lower extremities.” ALJ Decision, R. at 21. The ALJ found that “while [the] evidence

supports some level of physical limitation, it does not support the significant level of limitation

opined here.” Id.


           a. Dr. Grable-Esposito’s Opinion

       Gent argues that the ALJ gave only “partial weight” to the March 2015 and January 2016

opinions offered by board-certified neurologist Dr. Grable-Esposito. Pl.’s Mem. Supp. Mot. J.

Pleadings, Doc. No. 18 at 2. In response, the ALJ states that the March 2015 and January 2016
                                               10
opinions were “not consistent with other evidence that showed [Gent] frequently displayed a

normal gait and stance, and [were] not entirely consistent with her documented activities, such as

taking care of dogs and pigs, babysitting, light housework and yard work, and shopping.” ALJ

Decision, R. at 21. I agree with the ALJ. For example, on March 25, 2015, Dr. Grable-Esposito

wrote that Gent was “limited in walking by severe spinal stenosis and [that] this [was] highly

unlikely to change in the next 6 years.” R. at 773. The treatment notes reflect that the diagnosis

was partially related to Gent’s request for Dr. Grable-Esposito to sign papers for a handicapped

permit for her car. R. at 773. Conversely, on February 11, 2015, Dr. Grable-Esposito found that

Gent exhibited “normal gait” and could “raise herself on her toes on the left leg.” R. at 470.

During the visit, Dr. Grable-Esposito recommended conservative treatment consisting of “heat

and menthol rubs,” as well as “massage for her muscle spasms,” which seems inconsistent with

the intensity noted in the March 25, 2015 opinion of “muscle cramping in her back and leg that is

disabling.” R. at 471, 771. Dr. Grable-Esposito’s assessment of February 11, 2015 is supported

by Nurse Ansaldi’s treatment notes2 of March 12, 2015 that documented Gent’s “gait and station

[as] normal.” R. at 754. Nurse Ansaldi also noted that Gent was “seated quietly and

comfortably” throughout their session. Id. Of note, Nurse Ansaldi observed a normal gait and

station on March 12, 2015 (Tr. 753); June 16, 2015 (Tr. 757); September 16, 2015 (Tr. 760);

November 16, 2015 (Tr. 763); December 7, 2015 (Tr. 767); June 16, 2016 (Tr. 800); August 4,

2016 (Tr. 812); and September 19, 2016 (Tr. 819). During a follow-up visit with Dr. Grable-

Esposito on July 22, 2015, Gent reported that her walking tolerance had increased, but her neck

had “been tight and cracking” from delivering baby pigs. R. at 776. In light of the conflicting


        2
          Starting with Gent’s first visit on April 10, 2007 and continuing through September 19, 2016,
Nurse Ansaldi’s treatment notes consistently document that Gent’s gait and station are normal and/or that
she is seated comfortably for the session.
                                                   11
evidence between Dr. Grable-Esposito’s treatment notes, as well as the treatment notes of Nurse

Ansaldi (i.e., observing a normal gait) and Gent’s own statements indicating a higher level of

functioning (i.e., delivering baby pigs), I find that the ALJ provided good reasons for finding Dr.

Grable-Esposito’s opinion on March 25, 2015 regarding Gent’s work-related limitations

“partially consistent with the medical evidence of record as a whole.” See ALJ Decision, R. at

20–21, R. at 781.

       Finally, on January 20, 2016, Gent returned to Dr. Grable-Esposito to complete

“disability paperwork.” R. at 778. “In her January 2016 opinion, Dr. Grable-Esposito opined

that [Gent] could sit for four hours per workday, that she could stand and walk less than one hour

per workday, that she could lift 10 pounds occasionally, that she would need unscheduled breaks,

that she would be absent from work at least three times per month, and opined that she could not

squat or bend over at all.” ALJ Decision, R. at 20. The ALJ found Dr. Grable-Esposito’s

opinion inconsistent with evidence in the physician’s own notes that showed Gent “frequently

displayed a normal gait and stance,” and exhibited a higher level of functionality in her

documented daily activities. Id. at 21. Dr. Grable-Esposito did not discuss how Gent’s previous

self-reported daily activities comported with her conclusions, nor did she discuss the

inconsistencies between her assessments and the observations of other practitioners. “Moreover,

Dr. Grable-Esposito failed to support her opinions with objective medical evidence and she

failed to provide a functional assessment of [Gent’s] abilities or limitations.” Id. Nonetheless,

“as a treating source who supported her opinions with some objective medical evidence,” the

ALJ afforded Dr. Grable Esposito’s opinion partial weight. Id. Although the evidence could

support the opposite result, the substantial evidence in the record supports the ALJ’s decision to

give only partial weight to Dr. Grable-Esposito’s opinions.

                                                12
              b. Dr. Thomas Rockland’s Opinion

        Gent asserts that the ALJ gave only partial weight to the Disability Impairment

Questionnaire completed by Dr. Thomas Rockland in February 2017. Indeed, the ALJ found

that Dr. Rockland’s opinion that Gent could not stand for more than ten minutes and could not sit

for more than one hour was “inconsistent with [Gent’s] documented activities.” Id. For

example, the medical record contains evidence that Gent did not require the assistance of others

when engaging in a full range of activities, such as, exercising her Labrador Retrievers, attending

concerts,3 driving, grocery shopping, dining out, going to the movies, going to the beach and

starting a clothing business – activities that presumably required Gent to stand for more than ten

minutes or sit for more than an hour. Tr. at 48–50; Activities of Daily Living, Tr. at 326–33.

Gent argues that the ALJ committed legal error by (1) “fail[ing] to discuss the rigor of [her] daily

activities and presum[ing] that those activities demonstrated a lack of disability;” and (2)

“fail[ing] to mention important qualifying evidence regarding these activities.” Pl.’s Mem. Supp.

Mot. J. Pleadings, Doc. No. 18 at 4–5. Gent’s argument is misplaced. Although the ability to

perform activities of daily living, by itself, is not enough to establish a lack of disability, the

regulations expressly identify “daily activities” as a factor the ALJ should consider in evaluating

the intensity and persistence of a claimant’s symptoms. 20 C.F.R. § 416.929(c)(3)(i).

        In considering activities of daily living, “[t]he issue is not whether the clinical and

objective findings are consistent with an inability to perform all substantial activity, but whether

plaintiff’s statements about the intensity, persistence, or functionally limiting effects of [her]

symptoms are consistent with the objective medical and other evidence.” Morris v. Comm’r of



        3
            “History of Present Illness . . . [h]oarseness . . . was at bar and screaming over band.” R. at 490.

                                                       13
Soc. Sec., No. 5:12-CV-1795 MAD/CFH, 2014 WL 1451996, at *6 (N.D.N.Y. Apr. 14, 2014).

Furthermore, the Second Circuit has held that the ALJ has discretion to resolve conflicts in the

record, including conflicts with reported activities of daily living. See, e.g., Domm v. Colvin,

579 F. App’x. 27, 28 (2d Cir. 2014) (summary order) (“Here, the ALJ pointed to substantial

evidence for giving the narrative statement of [claimant’s] treating physician . . . only probative

weight, noting that [the physician’s] restrictive assessment was inconsistent with . . . [claimant’s]

testimony regarding her daily functioning.”); Roma v. Astrue, 468 F. App’x. 16, 19 (2d Cir.

2012) (summary order) (not error for an ALJ to use a claimant’s participation in a “broad range

of light, non-stressful activities” as evidence contradicting a treating source’s opinion).

        Contrary to Gent’s allegations, the ALJ specifically acknowledged Gent’s testimony

regarding her reliance “on others to complete many tasks and household chores.” ALJ Decision,

R. at 17. The ALJ concluded, however, that the evidence overall “strongly suggest[ed] that

[Gent] retained significant physical and mental abilities despite her complaints.” Id. at 24. As a

result, the ALJ determined that Gent’s residual functional capacity did not preclude her from

light work, subject to specified modifications.4 “When determining a claimant’s RFC, the ALJ is

required to take the claimant’s reports of pain and other limitations into account, but is not

required to accept the claimant’s subjective complaints without question; he may exercise

discretion in weighing the credibility of the claimant’s testimony in light of the other evidence in

the record.” Genier v. Astrue, 606 F.3d 46 (2d Cir. 2010) (internal quotation marks and citations

omitted). In the instant case, it is reasonable to conclude that Gent’s daily activities are

inconsistent with Dr. Grable-Esposito’s and Dr. Rockland’s opinions that Gent would be unable


        4
          “The evidence of record as a whole supports a finding that the claimant is limited to the light
exertional level with the identified postural and non-exertional limitations in the above residual functional
capacity.” ALJ Decision, R. at 11.
                                                     14
to, for instance, carry any amount of weight, sit for more than an hour or “squat or bend over at

all.” Tr. at 784–85, 881. Because a proper application of the treating physician rule could

sustain a finding of no disability on this record, I find that the ALJ’s determination applied the

proper legal standards and was supported by substantial evidence. Murdaugh v. Sec’y of Dep’t

of Health & Human Servs. of U.S., 837 F.2d 99 (2d Cir. 1988).

       For the same reasons, I conclude that—after he decided not to give Dr. Grable-Esposito’s

or Dr. Rockland’s opinions controlling weight—ALJ Sweeney properly evaluated the

persuasiveness of the opinions under the factors listed in 20 C.F.R. § 404.1527(c)(2)-(6). “An

ALJ need not recite every piece of evidence that contributed to the decision, so long as the record

‘permits [the court] to glean the rationale of an ALJ’s decision.’” Cichocki v. Astrue, 729 F.3d

172, 178 n.3 (2d Cir. 2013) (per curiam). When evaluating the opinion evidence provided by Dr.

Rockland and Dr. Grable-Esposito, the ALJ’s determination was sufficiently specific regarding

the consistency and supportability of the opinions. First, ALJ Sweeney observed that the

“significant level of limitation” indicated by Gent’s treating physicians was inconsistent with

“other evidence that showed [Gent] frequently displayed a normal gait and stance with only mild

loss of strength of the lower extremities;” “and [was] not entirely consistent with her documented

activities, such as taking care of dogs and pigs, babysitting, light housework and yard work and

shopping.” ALJ Decision, R. at 21. The ALJ also found that neither physician’s opinion was

supported by “a functional assessment of [Gent’s] abilities or limitations.” ALJ Decision, R. at

21.

       Gent argues that the ALJ did not make clear if he weighed the opinions under the relevant

factors listed in 20 C.F.R. § 416.927(c)(2)-(6). Specifically, Gent claims that the ALJ failed to

document whether he considered the specializations of the treating physicians, or the length of

                                                 15
Gent’s treatment. Pl.’s Mem. Supp. Mot. J. Pleadings, Doc. No. 18 at 5. I agree that the ALJ

failed to document whether he considered all of the relevant factors listed in 20 C.F.R. §

416.927(c)(2)-(6). Although the regulations require the ALJ to consider certain factors, the

Second Circuit has held that no “slavish recitation of each and every factor” is required “where

the ALJ’s reasoning and adherence to the regulation are clear.” Atwater v. Astrue, 512 F. App’x.

67, 70 (2d Cir. 2013); see 20 C.F.R. § 404.1527(c) (outlining the factors to be considered). Here,

the ALJ’s reasoning for why he did not give the treating physicians’ opinion controlling weight

is clear and supported by substantial evidence. As a result, the ALJ’s failure to document “the

frequency, length, nature, and extent of treatment,” or “whether the physician is a specialist” did

not alter the ultimate nondisability determination. Accordingly, the ALJ’s error was harmless.

Because “[i]t is not [my] function to determine de novo whether [Gent] is disabled,” Brault, 683

F.3d at 447, nor “to resolve evidentiary conflicts” in the record, Aponte v. Sec’y, Dep’t of Health

& Human Servs., 728 F.2d 588, 591 (2d Cir. 1984), there was no error in the ALJ’s decision not

to give controlling weight to Dr. Grable-Esposito’s and Dr. Rockland’s opinions.


       2. Non-Examining Sources

       Gent asserts that the ALJ committed error by giving “greater weight to opinions from

non-examining state agency medical consultants.” Pl.’s Mem. Supp. Mot. J. Pleadings, Doc. No.

18 at 3. The Second Circuit has recognized that “[t]he opinions of non-examining medical

personnel cannot, in themselves and in most situations, constitute substantial evidence to

override the opinion of a treating source.” Schisler v. Sullivan, 3 F.3d 563, 570 (2d Cir. 1993).

Social Security regulations, however, “permit the opinions of nonexamining sources to override

treating sources’ opinions, provided they are supported by evidence in the record.” Id. at 568

(citing 20 C.F.R. §§ 404.1527(f) [now (e) ] and 416.927(f) [now (e) ] ); see also Titles II & XVI:
                                               16
Consideration of Admin. Findings of Fact by State Agency Med. & Psychological Consultants &

Other Program Physicians & Psychologists at the Admin. Law Judge & Appeals Council, SSR

96-6p, 1996 WL 374180 at *3 (S.S.A. July 2, 1996) (“In appropriate circumstances, opinions

from State agency medical and psychological consultants and other program physicians and

psychologists may be entitled to greater weight than the opinions of treating or examining

sources.”).

       As discussed above, Gent’s treating providers’ reports5 and Gent’s self-reported daily

activities were found to be inconsistent with treatment notes contained in the medical record as a

whole. Accordingly, because the ALJ did not solely rely on the non-examining medical opinions

to discount Gent’s treating providers’ reports but instead awarded those opinions greater weight

after deeming them consistent with other evidence in the record, he was within the bounds set by

the Social Security regulations and Second Circuit law. Gent also complains that the non-

examining consultants’ opinions were made on a “nearly empty medical file.” Pl.’s Mem. Supp.

Mot. J. Pleadings, Doc. No. 18 at 3. Dr. Antonio Medina’s case analysis, for example, did not

take into account any treatment records after March 2015, or psychiatric records after June 2015,

which comprise approximately a quarter of the file. See, e.g., (R. at 610, R. at 651–69; R. at

775–87; R. at 833–46) (exhibits wholly covering treatment periods after May 2015); (R. at 760–

70; R. at 788–92; R. at 800–25) (exhibits wholly covering psychiatric records after June 2015).6

Gent points to SSR 96-6p, which states that one appropriate circumstance in which a non-



       5
          See Activities of Daily Living completed by Gent, R. at 326; Activities of Daily Living
completed by Gent, R. at 342; Disability Impairment Questionnaire completed by Dr. Phyllis Grable-
Esposito, R. at 781; Mental Impairment Questionnaire completed by Nurse Ansaldi, R. at 788; Disability
Impairment Questionnaire completed by Dr. Thomas Rockland, R. at 878.
        6
          Only visits to Dr. Rockland, Dr. Grable-Esposito and Nurse Ansaldi were noted. Visits to
gynecologists and urologists were omitted.
                                                  17
treating source’s opinion may be given greater weight than a treating source is when that opinion

is “based on a review of a complete case record that includes a medical report from a specialist in

the individual’s particular impairment which provides more detailed and comprehensive

information than what was available to the individual’s treating source.” SSR 96-6p, 1996 WL

374180 at *3. But SSR 96-6p does not indicate that is the only circumstance in which a non-

treating source’s opinion can be given great weight; in fact, it begins the quoted sentence with

the phrase “for instance,” indicating that there may be other possibilities.

       Here, the ALJ relied on his determination that the non-treating sources’ opinions were

consistent with other evidence in the file. Moreover, Gent has failed to point out any aspect of

the non-treating sources’ opinions that could not reasonably be considered to be consistent with

the record, including portions of the record made after March 2015. For example, the additional

medical evidence in the record that was not considered by the non-treating consultants includes

the following: (1) Dr. Rockland’s examinations from May 2015 through November 2016; (2)

Nurse Ansaldi’s observations from June 2015 to September 2016; and (3) Dr. Grable-Esposito’s

examinations in July 2015, January 2016, and July 2016. I will address the additional evidence

submitted by each of Gent’s treating providers in turn.


           a. Additional Evidence Not Considered by Non-Treating Sources

       First, the medical records submitted by Dr. Rockland after May 2015 primarily deal with

Gent’s abdominal complaints. From May 2015 to August 2015, Gent was under the care of Dr.

Rockland for symptoms of nausea, vomiting, and diarrhea that she developed from “working

with pigs.” R. at 661. On September 3, 2015, Gent’s reason for visiting Dr. Rockland is

documented as “completing a form for her Social Security lawyers.” R. at 669. At a follow-up

visit two months later, Gent complained of “feeling down” because she had “just ended [a] very
                                               18
long-term relationship in August.” R. at 679. Dr. Rockland noted that she was “not suicidal” but

she should call her psychiatrist because she was “quite depressed.” R. at 683. In May and July

of 2016, Gent had two routine visits with Dr. Rockland. In May, Gent reported feeling “neck

pain and cracking” after starting a “clothing business with [her] best friend.” R. at 837. In July,

Dr. Rockland removed two benign warts from her leg. Finally, in November of 2016, Gent

visited Dr. Rockland after suffering a fall and sustaining a laceration to her lip. Dr. Rockland

ordered physical therapy to deal with Gent’s neck pain and administered a flu shot during the

visit. R. at 858. In sum, the additional visits with Dr. Rockland add little to what is already in

the record about Gent’s “discectomy of the lumbar spine, anxiety, and depression.” Compl.,

Doc. No. 1 at ¶ 4. If anything, the evidence supports the ALJ’s finding that Gent “retained

significant physical and mental abilities despite her complaints.” ALJ Decision, R. at 24.

       From June 2015 to September 2016, Nurse Ansaldi documented an additional seven

visits with Gent. With few exceptions, Nurse Ansaldi’s mental status examinations and

impressions are nearly the same for all of the visits, noting that Gent is “alert, cooperative and

easy to engage.” R. at 803. Moreover, her “gait and station are normal [and she is] [s]eated

quietly and comfortably.” Id. Gent’s visit on August 4, 2016 stands out. During the visit, Nurse

Ansaldi notes that Gent “feels terrible,” and her affect is tearful. R. at 816. She documents,

however, that “there is no evidence of suicidal, homicidal or violent ideation . . . [and the]

MMSE revealed adequate recent knowledge, memory, attention, concentration, language use and

fund of knowledge.” R. at 816. The following month Nurse Ansaldi notes Gent’s improved

mood and bright affect. Nurse Ansaldi’s treatment notes overall support the ALJ’s finding that

Gent “experienced some symptoms of depression, anxiety, anger, and panic during the relevant

period but also showed she generally appeared alert and cooperative with adequate memory,

                                                 19
concentration, and attention.” ALJ Decision, R. at 24. Thus, there is no reasonable probability

that the outcome of the ALJ’s decision would have been different had the non-examining

physicians reviewed Nurse Ansaldi’s treatment notes from June 2015 to September 2016.7

        Finally, Dr. Grable-Esposito treated Gent on three separate occasions that were not

considered by the non-examining sources – July 22, 2015; January 20, 2016; and, July 20, 2016.

In July 2015, Gent presented with a “new problem of neck pain and paraspinal/periscapular

muscle spasm and trigger points . . . [that was] most likely related to recent vomiting . . . .” R. at

777. Dr. Grable-Esposito referred Gent to physical therapy. In January, Dr. Grable-Esposito

“spent the majority of the 40 min. visit filling out a detailed questionnaire for her disability

application.” R. at 780. Gent returned for a follow up visit in July of 2016. During the final

visit, Dr. Grable-Esposito noted that Gent’s “exam [was] stable,” and she was “going out more

and being more active,” although she was “unable to walk barefoot due to foot discomfort.” R.

at 833. Again, I find that the evidence submitted by Dr. Grable-Esposito is consistent with and

duplicative of the evidence that was before the non-examining sources when they rendered their

opinions.


            b. Critical Objective Tests

        Gent contends that the non-examining physicians failed to consider “critical objective

testing,” including, an MRI completed in February 2015, and an EMG/NCS8 from May 2014 that


        7
           20 C.F.R. § 404.970(a)(5) provides that the Appeals Council will consider new evidence “that is
new, material, and relates to the period on or before the date of the hearing decision, and there is a
reasonable probability that the additional evidence would change the outcome of the decision.”
         8
           Electromyography (EMG) is often performed alongside NCS (nerve condition studies) to help
detect the presence, location, and extent of diseases that damage nerves and muscles. In an EMG, nerves
in muscles are stimulated through electrodes inserted into the muscle via small needles. The electrodes
test electrical signals in the muscle. 2 Attorneys Medical Deskbook § 17:14. Nerve conduction studies
(NCS) test the velocity of a nerve impulse. 1 Attorneys Medical Deskbook § 5:16.
                                                   20
showed “mild-to-moderate, mostly chronic, left L5 radiculopathy with reinnervation changes.”

Pl.’s Supp. Mem., Doc. No. 24 at 3. Gent’s characterization of the non-examining physicians’

reports is inaccurate. The Disability Determination Explanation dated June 2015, specifically

notes both the EMG and the MRI in the “Findings of Fact and Analysis of Evidence.” R. at 70.

The state agency consultants relied on “medical and other information [including Gent’s] age

and education,” to determine that Gent’s condition of “chronic back pain due to spinal stenosis

and post-discectomy” was “not severe enough to keep [her] from working.” R. at 73, 80. Hence,

the state agency consultants’ opinions were not inconsistent with other evidence in the file.

       In Camille v. Colvin, the Second Circuit rejected an argument that a non-examining

source was “stale” solely because that source failed to review later submitted evidence, and the

“additional evidence [did] not raise doubts as to the reliability of [the non-examining source’s]

opinion.” 652 F. App’x 25, 28 n.4 (2d Cir. 2016). Because the additional evidence did not differ

materially from the opinions that the non-examining physician did consider, the Second Circuit

found that the ALJ committed no error by relying on the non-examining physician. Id. Here, the

ALJ should have discussed more fully the evidence reviewed by the state agency consultants. In

light of the entire record, however, the error does not warrant a remand. Zhong v. U.S. Dep’t of

Justice, 480 F.3d 104, 117 (2d Cir. 2006) (where error is harmless, remand is not warranted).

Even in the face of an oversight, the ALJ’s decision may be upheld if the error was “harmless,”

that is, if other “substantial evidence in the record” supports the ALJ’s conclusions. McIntyre v.

Colvin, 758 F.3d 146, 152 (2d Cir. 2014); Zhong, 480 F.3d at 117 (“when overwhelming

evidence in the record makes it clear that the same decision is inevitable,” remand is not

warranted); Kohler v. Astrue, 546 F.3d 260, 269 (2d Cir. 2008) (stating that harmless error may

not necessitate remand to agency).

                                                21
       3. Nurse Kitty Ansaldi

       Gent argues that the ALJ’s decision improperly gave “‘partial weight’ to the opinions

from treating Nurse Ansaldi rendered in May 2016.” Specifically, the ALJ wrote that he gave

“partial weight” or “little weight” to Nurse Kitty Ansaldi because her opinion was “only partially

consistent with the medical evidence of record as a whole.” ALJ Decision, R. at 22.

Furthermore, “Nurse Ansaldi failed to support her opinions with objective medical evidence and

her findings [were] inconsistent with her own mental status examination findings, which showed

no significant or persistent concentration or cooperation problems.” ALJ Decision, R. at 22.

       In the instant case, the treating physician rule does not apply to Nurse Ansaldi’s opinion

because, as Gent notes, a nurse practitioner is not an “‘acceptable medical [source]’ within the

meaning of the regulations (20 C.F.R. § 416.912 and § 416.927(a)(2)).” Pl.’s Mem. Supp. Mot.

J. Pleadings, Doc. No. 18 at 6. “[N]urse practitioners are considered ‘other’ medical sources . . .

but their opinions are not entitled to the same weight as the opinions of an acceptable medical

source.” Id. (citing 20 C.F.R. § 404.1513(d)(1); Social Security Ruling 06-03p, 2006 WL

2329939). Although the regulations differentiate between “acceptable medical sources” and

“other sources” (with nurse practitioners falling into the latter category), an ALJ is nonetheless

required to review and account for all evidence in the case record. See Jones-Reid v. Astrue, 934

F. Supp. 2d 381 (D. Conn. 2012), aff’d 515 F. App’x. 32 (2d Cir. 2013).

       Gent argues that “opinions from non-acceptable medical sources – such as statements

from a treating nurse – must be considered in determining ‘the severity of [the claimant’s]

impairment(s) and how it affects [the claimant’s] ability to do work.” Pl.’s Mem. Supp. Mot. J.

Pleadings, Doc. No. 18 at 7 (citing 20 C.F.R. § 416.913(d); see also Social Security Ruling 06-

03p, 2006 WL 2329939). Gent’s argument that the ALJ erred by “not fully and appropriately

                                                 22
considering Ansaldi’s opinions,” however, is not persuasive. Pl.’s Mem. Supp. Mot. J.

Pleadings, Doc. No. 18 at 7. I find that the ALJ’s assignment of “partial weight” to the opinion

of Nurse Ansaldi is supported by substantial evidence in the record; moreover, it reflects

consideration of the treating relationship, as well as the factors listed in SSA regulations, 20

C.F.R. § 404.1527(c)(2).

       First, the ALJ considered Nurse Ansaldi’s opinion as “a treating source with a

longitudinal history of treating [Gent’s] condition.” ALJ Decision, R. at 22. Next, the ALJ

determined that Nurse Ansaldi’s opinions were only “partially consistent with the medical

evidence of record as a whole, which showed that the claimant experienced some symptoms of

depression, anxiety, anger, and panic during the relevant period but also showed she generally

appeared alert and cooperative with adequate memory concentration, and attention.” Id. Finally,

the ALJ found that Nurse Ansaldi’s opinion reflecting a “moderate-to-marked level of

limitation” was inconsistent with Gent’s documented activities. Id. Gent cites to a Mental

Impairment Questionnaire completed by Nurse Ansaldi on May 16, 2016 as support for Gent’s

“mental limitations.” Tr. 788–92; Pl.’s Mem. Supp. Mot. J. Pleadings, Doc. No. 18 at 7–8. The

questionnaire, however, is inconsistent with Nurse Ansaldi’s progress notes dated between

November of 2005 and March of 2015. In the questionnaire, for example, Nurse Ansaldi lists

the following signs and symptoms as support for Gent’s diagnosis: obsessions or compulsions,

suicidal ideation, difficulty thinking or concentrating, easy distractibility, agitation, and

pressured speech. The progress notes, on the other hand, consistently find Gent “cooperative and

easy to engage,” furthermore, she finds that Gent’s speech is “spontaneous, with normal rate and




                                                  23
volume.” 9 Tr. 502–608. Nurse Ansaldi notes that Gent’s “articulation and coherence are

excellent” and “there is no evidence of formal thought disorder . . . no evidence of delusions . . .

no obsessions, compulsions or phobias . . . no evidence of suicidal . . . ideation, intention or

planning.” Id. at 502. Furthermore, the “MMSE revealed adequate recent and remote memory,

attention, concentration, language use and fund of knowledge.” Id. Finally, Ansaldi found that

Gent’s “[j]udgment regarding personal matters appear[ed] adequate.” Id. Given the conflict

between the Mental Impairment Questionnaire and other evidence in the record, the ALJ did not

err in choosing to give partial weight to Nurse Ansaldi’s opinion. See Veino v. Barnhart, 312

F.3d 578, 588 (2d Cir. 2002) (“Genuine conflicts in the medical evidence are for the

Commissioner to resolve.”).


   B. Did the ALJ Properly Evaluate Gent’s Testimony?

       Gent asserts that the ALJ erred when he found that Gent’s own statements regarding the

“intensity, persistence, and limiting effects of her symptoms” were “‘not entirely consistent with

the medical evidence and other evidence in the record.’” Pl.’s Mem. Supp. Mot. J. Pleadings,

Doc. No. 18 at 11.

       When evaluating the credibility of a claimant’s testimony, in addition to considering the

objective medical evidence in the record, the ALJ must consider the following factors:

       1. The individual’s daily activities;

       2. The location, duration, frequency, and intensity of the individual’s pain or other

           symptoms;



       9
          From December 2005 to March 2015, Nurse Ansaldi’s examination notes consistently find that
Gent is “alert, oriented and cooperative,” her eye contact is direct, and her speech is normal and
spontaneous. Her mood and affect, on the other hand, vary with each visit.
                                                 24
       3. Factors that precipitate and aggravate the symptoms;

       4. The type, dosage, effectiveness, and side effects of any medication the individual takes

          or has taken to alleviate pain or other symptoms;

       5. Treatment, other than medication, the individual receives or has received for relief of

          pain or other symptoms;

       6. Any measures other than treatment the individual uses or has used to relieve pain or

          other symptoms (e.g., lying flat on his or her back, standing for 15 to 20 minutes every

          hour, or sleeping on a board); and

       7. Any other factors concerning the individual’s functional limitations and restrictions

          due to pain or other symptoms.

Titles II & XVI: Evaluation of Symptoms in Disability Claims: Assessing the Credibility of an

Individual’s Statements, SSR 96-7p, 1996 WL 374186 at *3 (SSA July 2, 1996).

       The ALJ found Gent’s testimony regarding the extent of both her physical and her mental

limitations to be not entirely credible. With respect to the physical limitations, the ALJ does not

appear to have explicitly discussed many of the SSP 96-7p factors—he discussed what he viewed

as inconsistencies with the objective medical evidence and treatments, and evidence regarding

Gent’s ability to engage in the activities of daily living. ALJ Decision, R. at 20.

       With respect to the mental health issues, despite making an earlier finding that Gent

suffered from the “severe impairments” of depression and anxiety, the ALJ also stated that the

extent of the limitations about which Gent complained were “not entirely consistent with the

medical evidence and other evidence in the record.” ALJ Decision, R. at 19. He stated that:

“evidence contained in the record strongly suggests that the claimant [retained] significant

physical and mental abilities despite her complaints.” Id. at 20.

                                                 25
        For instance, despite testifying that “she experiences panic attacks several times per

week,” “that she lives in a constant state of fear,” and “that she often does not complete personal

hygiene tasks due to her mental impairments,” the ALJ observed that Gent self-reported “going

out to restaurants . . . spend[ing] time with friends . . . go[ing] to public places, such as the beach

or park . . . play[ing] games with her friends . . . start[ing] a clothing business with a friend,”

activities that “strongly suggest[ed] that [Gent] retained significant physical and mental abilities

despite her complaints.” Id.

        Furthermore, despite Gent’s testimony that she “[was] unable to work due to her

difficulties with sitting, standing, or walking for any period of time and due to her inability to

lift,” she also “reported to her providers that she [had] been going outside and [had] become

more and more active during the relevant period.” Id. at 18–19. The ALJ notes that the medical

record “consistently showed that [Gent] had a normal gait and stance, and showed she could sit

comfortably during visits with providers, which strongly suggests she . . . retained significant

sitting, standing, and walking ability despite her complaints.” Id. at 19.

        The ALJ correctly “t[ook] the claimant’s reports of pain and other limitations into

account” and “exercise[d] discretion in weighing the credibility of the claimant’s testimony in

light of the other evidence in the record.” Genier, 606 F.3d at 49. He did not, and “[was] not

required to[,] accept the claimant’s subjective complaints without question.” Id.; cf. Baladi v.

Barnhart, 33 F. App’x. 562, 564 (2d Cir. 2002) (summary order) (“treating physician’s

opinions . . . based upon plaintiff’s subjective complaints of pain and unremarkable objective

tests” were “not ‘well supported by medically acceptable clinical and laboratory diagnostic

techniques’” and not entitled to “controlling weight”) (citing 20 C.F.R. §§ 404.1527(d)(2),

416.927(d)(2)); Calabrese v. Astrue, 358 F. App’x. 274, 277 (2d Cir. 2009) (summary order)

                                                  26
(“[W]here the ALJ’s decision to discredit a claimant’s subjective complaints is supported by

substantial evidence, [the court] must defer to his findings.”).

       There is evidence in the record that is more favorable to Gent, and if I were deciding the

case in the first instance, it might be reasonable to conclude that Gent’s impairments were more

disabling than the ALJ allowed. See Campbell v. Astrue, 596 F. Supp. 2d 446, 455 (D. Conn.

2009). Under the Social Security Act, however “[i]t is the function of the Secretary, not the

reviewing courts, to resolve evidentiary conflicts” and “to determine . . . whether [Gent was]

disabled.” Aponte, 728 F.2d at 591 (other internal alterations omitted). “Even where the

administrative record may also adequately support contrary findings on particular issues, the

ALJ’s factual findings must be given conclusive effect so long as they are supported by

substantial evidence.” Genier, 606 F.3d at 49 (internal quotation marks omitted). Because the

ALJ’s opinion adequately meets that “very deferential” standard, I affirm the decision below.

See Brault, 683 F.3d at 448.

IV.    Conclusion

       For the reasons stated, I deny Gent’s Motion for Judgment on the Pleadings, Doc. No. 18,

and grant the Commissioner’s Motion to Affirm, Doc. No. 22. The Clerk is directed to enter

judgment for the Commissioner and close the case.



       So ordered at Bridgeport, Connecticut, this 26th day of March 2019.



                                              /s/ STEFAN R. UNDERHILL
                                              Stefan R. Underhill
                                              United States District Judge



                                                 27
